     Case 4:19-cv-01106 Document 72 Filed on 01/24/20 in TXSD Page 1 of 3



                                        January 24, 2020

Honorable George C. Hanks, Jr.
United States District Judge

       RE:     Patrick Murphy v. Lorie Davis, et al., No. 4:19-cv-01106
               Joint Letter Requesting Discovery Conference

To the Honorable Judge George Hanks, Jr.:

         On January 14 at 10:30 am, the parties conferenced via telephone regarding discovery
to which Counsel for Plaintiff believe they are entitled before trial commences. David R. Dow
and Jeffrey R. Newberry participated as Counsel for Mr. Murphy. Leah O’Leary and Amy L.
Prasad participated as Counsel for Defendants. Two categories of discovery remain contested:
(1) a list of chaplains who worked in the execution chamber from 1982 until 2019, along with
the date their employment with TDCJ began; and (2) the depositions of the three security
officers who work in the death house during executions.
        (1)    Regarding the first item, the parties remain at an impasse. Plaintiff believes this
information is essential because Defendants have claimed chaplains were allowed to work in
the execution chamber only after being observed for a long period of time. Defendants
maintain execution packets, which include a list of three chaplains who worked in the death
house immediately prior to an execution, and it would have been one of those listed chaplains
who would have gone on to work in the execution chamber. Determining which chaplains
worked in the execution chamber would therefore require that the chaplains who worked in
the death house be questioned about whether they worked in the chamber. The four chaplains
Plaintiff questioned in June knew (because they kept their own records) during which
executions they worked in the chamber.

        Because Defendants have previously asserted it would take one hour to find this
information for each execution, Plaintiff has proposed as a compromise that he be provided
records pertaining to executions from January 1, 2000 to April 2, 2019. 180 inmates were
executed between January 1, 2007 and April 2, 2019, when Defendants amended their policy.
Defendants have already identified the chaplain who worked in the chamber during 98 of these
executions. 180 inmates were executed between January 1, 2000 and January 1, 2007.
Defendants have provided the requested information for none of these executions. Under
Plaintiff’s compromised request, he is therefore asking Defendants to provide this information
for 262 (not 560) executions.

        Defendants object and assert that TDCJ does not create or maintain any record that
identifies the chaplains inside the execution chamber. Plaintiff has already questioned four
chaplains, and questioned them to the extent of their recollections on who was in the execution
chamber during their tenure, which dated back to March 2007 (when Chaplain D. Collier
began serving inside the execution chamber). Memory is the only source of such information
     Case 4:19-cv-01106 Document 72 Filed on 01/24/20 in TXSD Page 2 of 3



and their collective memories on this issue have been exhausted. Additionally, execution
documents that are maintained would only provide a general list of chaplains who were on
duty in some capacity during an execution, but would not identify which chaplain would have
been in the chamber. Furthermore, in order to obtain this general list, a TDCJ employee would
need to locate the physical file, physically pull the file, sift through the paperwork to pull out
the specific forms included in the execution packet, make a copy, and review and redact
confidential information. It is estimated that providing this information would take an hour
per file, totaling 560 hours, or approximately 3.5 months in business days. Defendants assert
that the burden of obtaining such information far outweighs the attenuated value of such
information, should it exist, given that the documents will not identify who was in the
chamber. Any such documents would merely serve as a pre-step for Plaintiff to conduct
additional, cumulative depositions of likely-retired chaplains, in addition to the four chaplains
already deposed in this case.

        (2)     Regarding the second category of contested discovery, Counsel for Defendants,
suggested that, as a compromise, Plaintiff depose one security officer instead of three. Counsel
for Plaintiff agreed to the suggested compromise, assuring Counsel for Defendants they would
be willing to designate the deposition’s transcript as being confidential and even conceal the
officer’s name should Defendants believe that necessary.

        On January 21, Counsel for Defendants informed Counsel for Plaintiff that her clients
are opposed to the deposition of any correctional officer who is involved with executions, as
the identity of those officers is kept confidential for their own safety. Defendants offered a
major or warden for deposition as a compromise, to which Plaintiff does not agree.
Defendants assert Plaintiff has already deposed Director Lorie Davis, who is TDCJ’s authority
over executions. There is nothing raised in Defendants’ motion for summary judgement that
gives rise to the need for additional depositions of security personnel that did not already exist
during Ms. Davis’s deposition. Director Davis was the best official to depose regarding pre-
execution training and the role of security officers during executions, and additional
depositions of security personnel would be cumulative.1 A major or warden is present and
involved in security in and around the death house on the days of executions. A major or
warden will be able to testify based on their personal knowledge and experience regarding the
training and preparation they and the correctional officers underwent prior to serving a role
in executions, and explain what security personnel do throughout the day of an execution.
Three additional depositions over the same subject matter would be cumulative and wasteful.

        Last week, Defendants proposed an offer in an attempt to settle this suit. Counsel for
Plaintiff presented the offer to their client, who rejected the offer. Because they have been
unable to settle this suit or to resolve the remaining two issues on which they disagree, the
parties jointly request discovery conference with the Court.

1      Contrary to Defendants’ present assertion, as Davis testified in her deposition, she does
not personally go to the death house before an execution, ECF No. 38-7 at 55, so she, in fact,
does not possess information related to what security officers actually do in the death house.
      Case 4:19-cv-01106 Document 72 Filed on 01/24/20 in TXSD Page 3 of 3




Respectfully submitted,

/s/ David R. Dow                        /s/ Leah O’Leary
Texas Bar No. 06064900                  Texas Bar No. 24079074
University of Houston Law Center        Southern Filing No. 1563191
4604 Calhoun Rd.                        Assistant Attorney General
Houston, Texas 77204-6060               Leah.Oleary@oag.texas.gov
713-743-2171
ddow@central.uh.edu                     /s/ Amy L. Prasad
                                        Texas Bar No. 24037295
/s/ Jeffrey R. Newberry                 Southern Filing No. 563045
Texas Bar No. 24060966                  Assistant Attorney General
University of Houston Law Center        Amy.Prasad@oag.texas.gov
4604 Calhoun Rd.
Houston, Texas 772040-6060              Law Enforcement Defense Division
713-743-6843                            P.O. Box 12548
jrnewber@central.uh.edu                 Austin, Texas 78711-2548
                                        P: 512-463-2080
 Counsel for Plaintiff                  Counsel for Defendants
